Exhibit 10.59

[Execution Copy]

As of November 12, 2018

Bennett J. Goodman

Dear Bennett:

We are pleased to confirm the terms relating to your continuing to be a Senior
Managing Director (“SMD”) of the Firm (as defined below in this paragraph)
effective as of the date hereof (the “Effective Date”). This letter (as from
time to time amended in accordance with its terms and including for all purposes
its Schedules, this “SMD Agreement”) set forth the terms of your status as an
SMD of, and your association with, Blackstone (as defined below in this
paragraph). “Blackstone” or “Blackstone Entities” means The Blackstone Group
L.P. (the “Firm”) and its current and future Affiliates (as defined in Schedule
A); provided that the terms “Blackstone” and “Blackstone Entities” do not
include any investment fund affiliated with a Blackstone Entity or any portfolio
company or underlying investment of any such investment fund affiliated with a
Blackstone Entity. The limited liability company agreement, limited partnership
agreement, or other governing agreement, of any Blackstone Entity, in each case
now or hereafter in existence and as amended and/or restated, is herein called
such Blackstone Entity’s “Governing Agreement.” “Active Member” of a Blackstone
Entity means a Person who is (i) a SMD and (ii) an active member or partner
(excluding a withdrawn, retaining withdrawn or deceased member or partner) of
such Blackstone Entity. In the event the provisions of this SMD Agreement
conflict with the provisions of the Non-Competition Agreement (as defined
below), the provisions of this SMD Agreement shall prevail.

1. Title; Reporting.

(a) While you are associated with Blackstone under this SMD Agreement, you will
be an SMD of the Firm, a member of the Management Committee of Blackstone and
Chairman of GSO, so long as you do not reduce your role during such period.

(b) During your association with Blackstone under this SMD Agreement you will
report directly to Jonathan D. Gray, President and Chief Operating Officer of
the Firm, or any successor as President (“JDG”).

(c) Subject in each case to compliance with all applicable Blackstone internal
procedures and policies governing the exchange of information between business
groups, (i) you will have reasonable access to other firm groups that may assist
the Business (as defined below) from time to time as you may reasonably request
and (ii) you will make reasonably available yourself and such other members of
the personnel involved in the Business to provide insight and advice to other
firm groups with respect to matters related to the Business and Blackstone’s
other businesses from time to time as Blackstone may reasonably request.

2. Distributions; Annual Draw; Benefits; Other Investments.

(a) Annual Salary/Draw. Effective as of your Effective Date, you initially will
be entitled to take a draw at the annual rate of $350,000 (prorated for any
portion of a calendar year in which you are not associated with Blackstone),
payable in equal monthly installments against, first, your annual cash bonus
and, thereafter, your allocable share of income from Blackstone Entities. You
understand and agree that (x) the amounts and types of your distributions,
compensation, profit sharing and benefits remain at all times subject to the
sole discretion of Blackstone and are subject to change at any time; and (y)
Blackstone may alter, amend, modify, discontinue or supplement any and all
compensation, profit sharing, benefits, policies and programs at any time in its
sole discretion, subject to the following:



--------------------------------------------------------------------------------

  i.

The annual rate of your draw shall not be below $350,000.

 

  ii.

You shall be eligible to receive an annual discretionary bonus consistent for
your role as a senior executive of GSO in respect of any calendar year during
your service to Blackstone, provided, (1) your annual bonus in respect of each
full calendar year during your service to Blackstone will not be less than
Dwight Scott’s annual bonus in each such year and (2) should your services with
Blackstone terminate prior to the completion of a particular calendar year and
you satisfy the Retention Conditions (as defined in the Non-Competition
Agreement), you shall receive an annual bonus in respect of such calendar year,
which will be prorated for any calendar year after 2019 on a basis equal to the
number of fully completed quarters of service in such calendar year divided by
four (with the amount of such bonus not less than Dwight Scott’s annual bonus in
such year, before giving effect to any proration).

 

  iii.

You shall be entitled to carried interest and incentive fee allocations for
investments made through such period (which will not be less than Dwight Scott’s
s allocations for such period), subject to normal vesting; provided, that if you
satisfy the Retention Conditions, you shall fully vest in all carried interest
and incentive fee allocations through the date your service with Blackstone
terminates, to the extent unvested (but at least through December 31, 2019).

 

  iv.

For the avoidance of doubt, for purposes of comparing Dwight Scott’s annual cash
discretionary bonus and carried interest and incentive fee allocations during
each applicable period, the amounts will be based on the gross amounts before
giving effect to the adjustments associated with the buyout arrangements made in
2015 and any one-time Blackstone equity-based special retention grants for
Dwight Scott that do not affect ordinary course compensation opportunities will
be excluded.

 

  v.

Any changes to the buy-out arrangements made in 2015 for Dwight Scott will also
be offered to you.

(b) Benefits. You will also receive health care insurance and other benefits
related to such health care insurance comparable to those provided to all SMDs.
You hereby acknowledge that, as an SMD, you may be responsible for the payment
of premiums and/or similar payments associated with such insurance and other
benefits. You will also receive all other benefits generally available to SMDs
of Blackstone from time to time (excluding Stephen A. Schwarzman (“SAS”)), but
excluding benefits that are generally available only to SMDs (excluding SAS)
within a particular business or group or one or more geographic regions
(including, for example, all SMDs based outside of the United States), including
five weeks of annual vacation (prorated for any calendar year in which you are
an SMD for less than the entire calendar year).

(c) Units. During your association with Blackstone (in any capacity) and until
the expiration of all transfer restrictions applicable to any interests you may
have in any Blackstone entity, including limited partner interests or units you
may hold of Blackstone Holdings (as defined in the SMD Non-Competition and
Non-Solicitation Agreement, attached hereto as Schedule B (the “Non-Competition

 

2



--------------------------------------------------------------------------------

Agreement”)) or The Blackstone Group L.P., respectively, and received pursuant
to the terms of the Original Acquisition Agreement or the New Acquisition
Agreement (collectively the “Units”), you agree (on behalf of yourself and any
and all estate planning vehicles, partnerships or other legal entities
controlled by or affiliated with you that hold Units (“Affiliated Vehicles”))
that all Units held by you and all such Affiliated Vehicles will only be held,
to the extent that such Units of other SMDs generally are so held (excluding
SAS), excluding any SMDs who are excluded as a result of their association with
(or location within) a particular business or group or one or more geographic
regions (including, for example, all SMDs based outside of the United States)),
in an account at Blackstone’s equity plan administrator or otherwise
administered by such administrator, subject in each case to the terms of the
Original Acquisition Agreement, the New Acquisition Agreement and any other
agreement pursuant to which you receive such Units.

3. Fund-of-Funds; Side-by-Side Investments. While you remain associated with
Blackstone:

(a) Funds of Funds. You will have the opportunity, but not the obligation, to
invest personally in Blackstone’s fund of funds investment products managed by
Blackstone Alternative Asset Management L.P. (or its successor, “BAAM”) or such
other Blackstone product offered generally to the SMDs of Blackstone from time
to time (excluding SAS), but excluding products that are generally offered only
to SMDs (excluding SAS) within one or more particular businesses, groups or
geographic regions (including, for example, all SMDs based outside of the United
States) as long as you serve as an SMD, subject to the same limitations on
exclusions from management fees or incentive fees (in whole or in part) that are
applicable to such other SMDs with respect to such investments; provided that
you invest an amount in such investment products that is reasonably consistent
with amounts invested therein by other similarly-situated SMDs, as determined by
Blackstone.

(b) Side-by-Side Allocations. You will be allocated side-by-side investment
opportunities (“SBS”) for each election period (subject to pro-ration for any
portion of an annual election period in which you are not an SMD). For each
annual election period, the aggregate amount of such allocation shall be divided
among the Blackstone funds available to SMDs generally for SBS in proportion, as
nearly as practicable, to the amounts of SBS available through the respective
funds for such period. Your allocations shall be made available only if you can
demonstrate to Blackstone that you are a “qualified purchaser” as defined under
the Securities Act of 1933, as amended. You understand and agree that the amount
of your SBS shall remain at all times subject to the sole discretion of
Blackstone and is subject to change at any time, and Blackstone otherwise may
alter, amend or discontinue all or any aspect of its SBS program at any time in
its sole discretion. If you satisfy the Retention Conditions, Blackstone will
(x) permit you to participate in side-by-side investment opportunities made
available to other Blackstone SMDs for the three annual periods that include the
year of your withdrawal at $1,500,000 per election period and (y) provide you
the opportunity to participate in GSO investment opportunities made available to
other Blackstone SMDs with respect to GSO funds that launch over the five-year
period following your withdrawal in an amount not to exceed $5,000,000 per fund,
subject, in each case, to your continued compliance with the Non-Competition
Agreement; provided, that, in each case, all such investment opportunities can
be scaled back by Blackstone on a proportionate basis with other current and
former Blackstone SMDs and employees so as to accommodate fee-paying third party
investors to the extent Blackstone determines is reasonably necessary in
connection with the launch and operation of its funds. You will be assessed an
administrative fee equivalent to fifty (50) basis points on any optionally
elected commitments to such entities following your departure in accordance with
Blackstone’s general policy regarding former Blackstone SMDs.

 

3



--------------------------------------------------------------------------------

(c) Financing Program. Unless otherwise prohibited by applicable law, for so
long as the facilities are available to Blackstone SMDs generally, you will be
eligible for consideration to participate in the programs whereby one or more
banks provide financing to Blackstone’s SMDs to assist them in funding their
general partner commitments (as described below) and/or optional side-by-side
investments that the SMDs elect to make. Your eligibility and your choice to
participate in this program is subject to your meeting the relevant bank’s
applicable underwriting requirements.

(d) General Partner Commitments. You will be obligated to invest your allocable
pro rata share of the Mandatory Commitment (as defined in the New Acquisition
Agreement) on the same basis as other GSO SMDs generally.

4. Governing Agreements; Non-Competition.

(a) You acknowledge and agree that you have received and reviewed and are
subject to all applicable provisions of the Blackstone compliance policies,
including the Compliance Policies and Procedures Manual, Investment Adviser
Compliance Policies and Procedures and its related supplements, and USA Patriot
Act Anti-Money Laundering Policies, as well as Blackstone’s Code of Business
Conduct and Ethics (including the Code of Ethics for Financial Professionals, if
applicable), GSO Capital Compliance Manual (for GSO SMDs) and the Employee
Handbook and Business Continuity Plan (or in the case of UK-based SMDs, the U.K.
AML Manual and U.K. Compliance Manual), a current copy of each of which has been
made available to your counsel (collectively, the “Blackstone Compliance
Policies”).

(b) You acknowledge that you have executed the Non-Competition Agreement and
agree that the terms thereof are incorporated herein by reference.

(c) You agree to comply with the confidentiality restrictions set forth in the
Non-Competition Agreement.

(d) Subject to Section 5.5 of the Agreement of Limited Partnership of The
Blackstone Group L.P., you acknowledge and agree that becoming a party to this
SMD Agreement does not afford you any rights with respect to the management
and/or operation of Blackstone.

5. Termination; Resignation.

(a) You acknowledge and agree that Blackstone may terminate your service at any
time for any reason, or for no reason at all with or without Cause; provided,
however, that Blackstone shall provide you with notice of any termination
without Cause such that the termination of your service occurs as of the first
day of a calendar quarter (and you fully complete the quarter in which notice is
given). During part or all of the period following such notice, Blackstone may
elect to place you on paid leave. During any period of paid leave, you shall
continue to receive your base draw and, subject to applicable law and the
applicable benefit’s governing documents, benefits (subject to the payment of
benefits-related premiums) and shall receive or participate in any profit
sharing or bonus arrangements (including participation in the carried interest
program) as provided herein.

(b) Notwithstanding the foregoing, you acknowledge and agree that Blackstone may
terminate your services hereunder for Cause in accordance with the terms of
Schedule A hereto, including the provision of notice and opportunity to cure.

 

4



--------------------------------------------------------------------------------

(c) You agree to provide Blackstone with notice of your intention to terminate
your service with Blackstone at least 45 days prior to the date of such
termination (the “Notice Period”). Notice pursuant to this Section 5(c) shall be
provided to any of the Chief Executive Officer, Chief Operating Officer or Chief
Legal Officer of Blackstone. During the Notice Period, you shall perform any and
all duties consistent with your prior duties as directed by Blackstone, in its
sole discretion.

(d) Unless the Retention Conditions have been satisfied, you shall be placed on
garden leave status for a period commencing on the day following the conclusion
of the Notice Period and continuing for ninety days thereafter (the “Garden
Leave Period”). During the Garden Leave Period, you shall continue to receive
your base draw and, subject to applicable law and the applicable benefit’s
governing documents, benefits, subject to the payment of related premiums, but
shall not receive or participate in any profit sharing or bonus arrangements
(including participation in the carried interest program). During the Garden
Leave Period, you shall not be required to carry out any duties for or on behalf
of Blackstone. You agree that you will not enter into any employment or other
business relationship with any other employer or otherwise prior to the
conclusion of the Garden Leave Period. Blackstone, in its sole discretion, may
waive all or any portion of the Garden Leave Period. If the Garden Leave Period
is waived in its entirety, your termination shall become effective as of the end
of the Notice Period; if the Garden Leave Period is waived in part, your
termination shall become effective at the end of the so modified Garden Leave
Period.

(e) The provisions of Sections 5(c) and 5(d) shall not be applicable in
instances in which your service with Blackstone is terminated by Blackstone with
or without Cause.

(f) In connection with a termination of your services for any reason, you hereby
agree to promptly resign from the Firm’s Board of Directors upon the Firm’s
request.

6. Arbitration; Venue. Any dispute, controversy or claim between you and
Blackstone, or any of its respective members, partners, officers, employees or
agents, arising out of or concerning the provisions of this SMD Agreement, your
service with Blackstone or otherwise concerning any rights, obligations or other
aspects of your relationship with Blackstone, shall be finally resolved in
accordance with the provisions of Section VII of the Non-Competition Agreement.
Without limiting the foregoing, you acknowledge that a violation on your part of
this SMD Agreement would cause irreparable damage to Blackstone. Accordingly,
you agree that Blackstone will be entitled to injunctive relief for any actual
or threatened violation of this SMD Agreement in addition to any other remedies
it may have.

7. Successors and Assigns. This SMD Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective predecessors, successors,
assigns, heirs, executors, administrators and personal representatives, and each
of them, whether so expressed or not, and to the extent provided herein, the
affiliates of the parties and Blackstone. This SMD Agreement is not assignable
by you without the prior consent of Blackstone, and any attempted assignment of
this SMD Agreement, without such prior consent, shall be void.

8. Entire Agreement. This SMD Agreement (including the Schedules attached
hereto, which is incorporated herein by reference and made a part hereof)
embodies the complete agreement and understanding among the parties with respect
to the subject matter hereof and thereof and supersedes and terminates any prior
understandings, agreements, term sheets or representations, written or oral,
which may have related to the subject matter hereof or thereof in any way,
except for any (i) Governing Agreements or other governing agreements of the
general partners or managing members (collectively, “General Partners”) of
Blackstone sponsored investment funds; (ii) any guarantees executed by you prior
to the date hereof for the benefit of any limited partners or General Partners
of any Blackstone sponsored investment fund in respect of any “clawback”
obligation to such Blackstone sponsored investment fund; and (iii) the Original
Acquisition and the New Acquisition Agreement.

 

5



--------------------------------------------------------------------------------

9. No Implied Duty. Except as otherwise expressly provided in this SMD
Agreement, neither the Blackstone Entities nor any of their members, partners or
affiliates will be under any duty, express or implied, of any kind or nature
whatsoever to have revenues, earnings, income or carried interest distributions
of any particular amount or at any particular level such that you will be
entitled to compensation, earnings, income or distributions of any particular
amount, to cause any amount to be available for distribution to any person, or
to distribute any amount to any person, or to maintain your profit sharing
percentage at, or raise your profit sharing percentage to, any level, or to
retain you as a member or partner of any Blackstone Entity for any period of
time or through any particular date that may be necessary to entitle you to
receive any amount.

10. Headings. The section headings in this SMD Agreement are for convenience of
reference only and shall in no event affect the meaning or interpretation of
this SMD Agreement.

11. Modification, Waiver or Consent in Writing. This SMD Agreement may not be
modified or amended except by a writing signed by each of the parties hereto. No
waiver of this SMD Agreement or of any promises, obligations or conditions
contained herein, or consent granted hereunder, shall be valid unless in writing
and signed by the party against whom such waiver or consent is to be enforced.
No delay on the part of any person in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any person of any such right, remedy or power, nor any single or partial
exercise of any such right, remedy or power, preclude any further exercise
thereof or the exercise of any other right, remedy or power.

12. Blackstone Partnership Agreement. This SMD Agreement shall be treated as
part of the Blackstone Partnership Agreement for purposes of Section 761(c) of
the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations. The amounts payable hereunder shall be paid to you in your capacity
as a member or partner of the applicable Blackstone Entity and shall be
appropriately reflected on your IRS Schedule(s) K-1. The parties do not intend
to create an employer-employee relationship hereby and no amounts payable
hereunder shall be treated as compensation paid to an employee for tax or other
purposes. You covenant and agree that you will pay all U.S. federal, state,
local and foreign taxes on the amounts payable hereunder that are required by
law to be paid by you.

13. Governing Law. This SMD Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State.

14. Counterparts. This SMD Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.

15. Notices. Any notice, consent, demand, request, or other communication given
to any Person in connection with this SMD Agreement shall be in writing and
shall be deemed to have been given to such Person (x) when delivered personally
to such person or entity or (y), provided that a written acknowledgment of
receipt is obtained, five days after being sent by prepaid certified or
registered mail, or two days after being sent by a nationally recognized
overnight courier, to the address (if any) specified below for such Person (or
to such other address as such Person shall have specified by ten days’ advance
notice given in accordance with this Section 15).

 

6



--------------------------------------------------------------------------------

If to Blackstone:

   The Blackstone Group L.P.    345 Park Avenue    New York, New York 10154   
Attn: Stephen A. Schwarzman   

Chairman and Chief Executive Officer

 

and

 

   Jonathan D. Gray   

President and Chief Operating Officer

 

with a copy to:

 

  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

   New York, New York 10017   

Attn: Gregory T. Grogan

 

If to you:

  

The address of your principal residence as it appears in Blackstone’s records,
with a copy to you (during your association with Blackstone under this SMD
Agreement) at your Blackstone office in New York City

 

  

and with a copy to:

 

  

Sullivan & Cromwell LLP

125 Broad Street

   New York, New York 10004    Attn: Marc Trevino

If to one of your

beneficiaries:

   The address most recently specified by you or the beneficiary.

 

 

7



--------------------------------------------------------------------------------

WHEREOF, the parties hereto have duly executed this Senior Managing Director
Agreement as of the date first above written.

 

BLACKSTONE HOLDINGS I L.P. By:   Blackstone Holdings I/II GP Inc., its general
partner   By:  

/s/ Stephen A. Schwarzman

    Name: Stephen A. Schwarzman     Title: Chairman and Chief Executive Officer

[Signature Page to SMD Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Bennett J. Goodman

          (Please sign above) Print Name: Bennett J. Goodman

[Signature Page to SMD Agreement]



--------------------------------------------------------------------------------

Schedule A

Defined Terms

 

1.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such first Person. The term
“control” (including its correlative meanings “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or other ownership interests, by contract, or otherwise).

 

2.

“Business” shall mean, to the extent agreed in writing by you and Blackstone to
constitute a part of the “Business”, any businesses the day-to-day management of
which is supervised by Bennett J. Goodman and Dwight Scott.

 

3.

“Cause” shall mean the occurrence or existence of any of the following as
determined fairly, reasonably, on an informed basis and in good faith by
Blackstone: (i) (w) any breach by you of any provision of the Non-Competition
Agreement, (x) any material breach of any rules or regulations of Blackstone
applicable to you, (y) your deliberate failure to perform your duties to
Blackstone, or (z) your committing to or engaging in any conduct or behavior
that is or may be harmful to Blackstone in a material way; provided that, in the
case of any of the foregoing clauses (w), (x), (y) and (z), Blackstone has given
you written notice (a “Notice of Breach”) within fifteen days after Blackstone
becomes aware of such action and you fail to cure such breach, failure to
perform or conduct or behavior within fifteen days after receipt by you of such
Notice of Breach from Blackstone (or such longer period, not to exceed an
additional fifteen days, as shall be reasonably required for such cure, provided
that you are diligently pursuing such cure); (ii) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against
Blackstone; or (iii) conviction (on the basis of a trial or by an accepted plea
of guilty or nolo contendere) of a felony or crime (including any misdemeanor
charge involving moral turpitude, false statements or misleading omissions,
forgery, wrongful taking, embezzlement, extortion or bribery), or a
determination by a court of competent jurisdiction, by a regulatory body or by a
self-regulatory body having authority with respect to securities laws, rules or
regulations of the applicable securities industry, that you individually have
violated any applicable securities laws or any rules or regulations thereunder,
or any rules of any such self-regulatory body (including, without limitation,
any licensing requirement), if such conviction or determination has a material
adverse effect on (A) your ability to function as an SMD, taking into account
the services required of you and the nature of Blackstone’s business or (B) the
business of Blackstone.

 

4.

“Investment Advisers Act” shall mean the U.S. Investment Advisers Act of 1940,
as amended, and the rules and regulations of the SEC thereunder.

 

5.

“New Acquisition Agreement” shall mean that certain Acquisition Agreement by and
among GSO Holdings I L.L.C. and the GSO Equity Participants named therein, dated
December 30, 2011.

 

6.

“Original Acquisition Agreement” shall mean that certain Acquisition Agreement
by and among Blackstone, the other acquirers named therein, GSO Capital Partners
LP and the GSO Equity Participants named therein, dated March 3, 2008.

 

7.

“Person” shall mean any individual, corporation, company, partnership (limited
or general), limited liability company, joint venture, association, trust,
unincorporated organization or other entity.

8.

“SEC” shall mean the United States Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule B

Non-Competition Agreement

[Distributed Separately]